Exhibit 10.1

LINE OF CREDIT LOAN AGREEMENT

This LINE OF CREDIT LOAN AGREEMENT (as the same may be amended, modified or
amended and restated from time to time, the “Agreement”) is entered into as of
the 22 day of February, 2012 (“Execution Date”), by and between ORBCOMM INC., a
Delaware corporation (“Borrower”) and SIERRA NEVADA CORPORATION, a Nevada
corporation (“Lender”).

R E C I T A L S

A. Borrower and Lender entered into that certain ORBCOMM Generation 2
Procurement Agreement dated as of May 5, 2008 (“Original Procurement
Agreement”), as amended by that First Amendment to ORBCOMM Generation 2
Procurement Agreement dated August 23, 2011(“Amendment”), and entered into five
(5) Task Orders dated May 20, 2010 (“Task Order #1”), August 31, 2010 (“Task
Orders #2 and #3”), and December 15, 2010 (“Task Orders #4 and #5” and, together
with the Original Procurement Agreement, the Amendment, Task Order #1, Task
Orders #2 and #3, and Task Orders #4 and #5, the “Procurement Agreement”).

B. Pursuant to the Procurement Agreement, Borrower is to make certain
“Milestone” (as defined in the Procurement Agreement) payments to Lender.

C. Lender has agreed to lend to Borrower certain funds on a revolving line of
credit basis in an amount not to exceed at any time the sum of TWENTY MILLION
AND 00/100 DOLLARS ($20,000,000.00) to be used for making Milestone payments
under the Procurement Agreement, as well as for working capital, capital
expenditures in the ordinary course of business and other lawful corporate
purposes.

D. This Agreement sets forth the terms on which Lender will advance credit to
Borrower, and Borrower will repay the amounts owing to Lender.

A G R E E M E N T

NOW, THEREFORE, for the mutual covenants contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, all capitalized terms below shall
have the following meanings:

“Accounts Receivable” shall mean all rights of Borrower and its Subsidiaries to
payment for goods sold or for services rendered whether or not earned by
performance, including but not limited to those evidenced by an instrument or
chattel paper (as those terms are defined in the Nevada Uniform Commercial
Code), and which shall be pledged to Lender pursuant to the Security Agreement.

 

1

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

“Advance” or “Advances” shall mean an advance or advances made to Borrower
pursuant to the terms of this Agreement, including both Cash Advances and
Milestone Advances.

“Advance Form” shall have the meaning set forth in Section 3.2(a) and in the
form as attached hereto as Exhibit A.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners. A Person shall be deemed to control
another Person if the controlling Person owns 10% or more of any class of voting
securities (or other ownership interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Borrowing Base” shall mean, as of any date, an amount equal to the sum of the
following:

 

  (a)

90% of all Accounts Receivables that are not more than ninety (90) days past due
on the date of calculating the Borrowing Base and excluding any related party
receivables, plus

 

  (b)

the total of number of Satellites designated by Borrower in the Borrowing Base
Certificate multiplied by $6,500,000 per Satellite.

The Borrowing Base may be expanded from time to time to include collateral other
than Collateral pledged in the Security Agreement upon an agreement of Lender
and Borrower confirmed in writing. The Borrowing Base and supporting
documentation must be available for the Lender to audit upon reasonable notice,
if requested.

“Borrowing Base Certificate” shall mean a certificate executed by a Responsible
Officer, in the form attached hereto as Exhibit B (with such modification as may
be requested by Lender from time to time) setting forth the Borrowing Base and
the component calculations in respect of the Maximum Loan Amount.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of Nevada are authorized or required to close.

 

2

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

“Cash Advance” or “Cash Advances” means a cash advance or cash advances made to
Borrower pursuant to the terms of this Agreement that is not a Milestone
Advance.

“Collateral” shall have the meaning set forth in the Security Agreement.

“Commencement Date” shall mean July 1, 2012.

“Company Plans” shall have the meaning set forth in Section 4.7.

“Compliance Certificate” shall have the meaning set forth in Section 5.2(e) and
shall be in the form attached hereto as Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the Adjusted EBITDA as
reported in the Borrower’s published earnings releases. It is calculated as
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation, depletion and amortization expense, (iv) loss from
discontinued operations and extraordinary items, (v) stock-based compensation
expense, (vi) other non-recurring expenses of the Borrower and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period and (vii) loss from the Disposition of fixed assets
and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) federal, state, local and foreign income tax
credits of the Borrower and its Subsidiaries for such period, (ii) all non-cash
items increasing Consolidated Net Income for such period, (iii) gains from the
Disposition of fixed assets and (iv) income from discontinued operations and
extraordinary items.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent or lease expense of the Borrower and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or

 

3

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
with recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” shall have the meaning assigned in Article 7.

“Execution Date” shall have the meaning set forth in the preamble to this
Agreement.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that from time to time are applicable to the
circumstances as of the date of determination, consistently applied.

“Income Tax Expense” means expenditures for federal and state income taxes
determined in accordance with GAAP.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

4

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

“Interest Notice” shall have the meaning set forth in Section 2.4.

“Interest Payments” shall have the meaning set forth in Section 2.4.

“Interest Rate” shall have the meaning set forth in Section 2.4.

“Lender” shall have the meaning set forth in the preamble to this Agreement.

“Lender’s Credit Facility” shall mean that certain Credit Agreement dated
June 26, 2008, as amended and modified, by and between Lender as borrower; Bank
of America, N.A. as Administrative Agent, Swing Line Lender and L/C Issuer;
other lenders party thereto; and Banc of America Securities LLC as Sole Lead
Arranger and Sole Book Manager.

“Lender Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with amending, enforcing or
defending the Loan Documents (including fees and expenses of appeal), incurred
before, during and after an Insolvency Proceeding, whether or not suit is
brought.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” shall mean, collectively all agreements, instruments and
documents, including, without limitation, this Agreement, the Note, the Security
Agreement and all other written matters executed by or on behalf of Borrower and
delivered to or for the benefit of Lender in connection with the financing
transactions contemplated under this Agreement, together with all agreements and
documents referred to in or contemplated under this Agreement.

“Loan” means the loan made by Lender to Borrower pursuant to this Agreement
consisting of all Advances hereunder, all other amounts advanced pursuant
hereto, any interest due hereunder, and any other amounts due and owing to
Lender pursuant to this Agreement, which in the aggregate shall not exceed the
Maximum Loan Amount.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property, liabilities (actual and contingent), operations, condition
(financial or otherwise) of Borrower taken as a whole (other than changes,
effects or circumstances that are the result of economic factors affecting the
economy as a whole or that are the result of factors generally affecting the
industry or specific markets in which the Borrower competes provided that such
change, effect or circumstance does not affect the Borrower as a whole in a
substantially disproportionate manner compared to other participants in the
industries in which the Business operates), (ii) the ability of Borrower to
perform its obligations under the Loan Documents, (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Lender under the Loan Documents, or (iv) Borrower’s interest in, or the value,
perfection or priority of Lender’s security interest in the Collateral.

 

5

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

“Maturity Date” shall mean the earlier of (i) the date that is twelve
(12) months after Successful Completion of Milestone 33 (as set forth in the
Procurement Agreement) and (ii) April 30, 2014.

“Maximum Loan Amount” shall mean the maximum amount of the Loan, which shall be
the lesser of (i) Twenty Million Dollars and 00/100 ($20,000,000.00) or (ii) the
Borrowing Base.

“Milestone” shall have the meaning set forth in the Procurement Agreement.

“Milestone Advance” or “Milestone Advances” shall mean an advance or advances
made to Borrower pursuant to the terms of this Agreement for purposes of paying
Lender amounts owed upon a Milestone as set forth on the Milestone Payment
Schedule under the Procurement Agreement.

“Note” means the promissory note delivered by Borrower to Lender pursuant to and
of even date with this Agreement.

“Obligations” means all debt, principal, interest, Lender Expenses and other
amounts owed to Lender by Borrower pursuant to this Agreement or any other Loan
Document, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding.

“ORBCOMM Japan” shall mean ORBCOMM Japan, Limited, a Japanese company, and
wholly owned subsidiary of Borrower, with a principal place of business located
at 17-2 Nishi-Shinbashi 2-Chome, Minato-ku, Tokyo 105-003, Japan.

“ORBCOMM LLC” shall mean ORBCOMM LLC, a Delaware limited liability company, and
wholly owned subsidiary of Borrower, with a principal place of business located
at 2115 Linwood, Avenue, Fort Lee, New Jersey 07024.

“Permitted Liens” shall have the meaning set forth in the Security Agreement.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Pledgors” shall mean ORBCOMM Japan, ORBCOMM LLC and StarTrak.

“Prepayment Expenses” shall have the meaning set forth in Section 2.3.

“Procurement Agreement” shall have the meaning set forth in the Recitals.

“Responsible Officer” shall mean each of the Chief Executive Officer, the
Treasurer, and the Chief Financial Officer of Borrower.

“Satellite” or “Satellites” shall mean those Satellites as set forth in the
Procurement Agreement and in which Lender has a security interest pursuant to
the Security Agreement.

 

6

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

“Security Agreement” shall mean the Security Agreement of even date herewith
from Borrower and Pledgors, for the benefit of Lender, pursuant to which, among
other things, Borrower and Pledgors grant Lender a security interest in the
Collateral, and any and all other security agreements, assignments, pledges and
other similar documents pursuant to which Borrower or Pledgors grant to Lender a
security interest in certain property of Borrower or Pledgor, as any such
agreement may be amended, extended, restated or modified at any time and from
time to time.

“StarTrak” shall mean StartTrak Information Technologies, LLC, a Delaware
limited liability company, and wholly owned subsidiary of Borrower with a
principal place of business located at 408 The American Road, Morris Plains, New
Jersey 07950.

“Subsidiary” shall mean any corporation, partnership or limited liability
company or joint venture in which (i) any general partnership interest or
(ii) more than 50% of the stock, limited liability company interest or joint
venture of which by the terms thereof ordinary voting power to elect the Board
of Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by Borrower, either directly or through an
Affiliate.

1.2 Accounting Terms. Any accounting term not specifically defined in this
Agreement shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP. The term “financial statements” shall include
the accompanying notes and schedules.

1.3 Interpretation of Agreement. A “Section”, an “Exhibit” or a “Schedule” is,
unless otherwise stated, a reference to a section, an exhibit, or a schedule, as
the case may be. Section captions used in this Agreement are for convenience
only, and shall not affect the construction of this Agreement. The words
“hereof,” “herein,” “hereto” and “hereunder” and words of similar purport when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

2. LOAN AND TERMS OF PAYMENT.

2.1 Commitment to Loan. Subject to the terms and conditions of this Agreement,
Lender shall make Advances from time to time on a revolving line of credit basis
in the amounts requested by Borrower in each Advance Form; provided, however,
that Lender shall not be obligated to make any Advances (i) during the existence
of either an Event of Default or an event or circumstance that, with the giving
of notice or the passage of time or both, would become an Event of Default, or
(ii) in excess of the Maximum Loan Amount. The Advances made under this
Agreement shall be evidenced by the Note. Notwithstanding the principal amount
stated on the face of the Note, the amount of principal actually owing on the
Note at any given time shall be the aggregate of all Advances theretofore made
to Borrower, less all payments of principal by Borrower theretofore actually
received by the holder thereof.

2.2 Use of Proceeds. Borrower shall use the proceeds of the Loan for making
Milestone payments under the Procurement Agreement, as well as for working
capital, capital expenditures in the ordinary course of business and other
lawful corporate purposes.

 

7

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

2.3 Payments.

(a) Promise to Pay. Borrower promises to pay to Lender, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Loans
made by Lender to Borrower, together with interest on the unpaid principal
amount of such Loans at rates in accordance with the terms hereof.

(b) Application of Payments. Each payment made by Borrower pursuant to this
Agreement, the Note or any other Loan Document shall be first applied to the
payment of any outstanding fees or penalties, then to payment of interest and
then to the payment of the unpaid principal balance of the Loan.

(c) Method of Payment. All payments by Borrower pursuant to this Agreement, the
Note or any other Loan Document shall be made by Borrower to Lender via wire
transfer to an account designated by Lender, without counterclaim, deduction or
setoff, not later than 2:00 p.m., Pacific Time, on the date any such payment is
due, in same day or immediately available funds, to such account as Lender shall
specify from time to time by notice to Borrower. Funds received after that time
shall be deemed to have been received by the Lender on the next succeeding
Business Day. Borrower shall pay all wire transfer charges and fees.

(d) Prepayment. All or any portion of the Loan may be prepaid at any time
without penalty prior to the Maturity Date; provided, however, that Borrower
shall pay to Lender any costs and expenses incurred by Lender pursuant to
Lender’s Credit Facility as a result of Borrower’s prepayment of the Loan as
determined by Lender in Lender’s reasonable discretion (“Prepayment Expenses”).
Within thirty (30) days of any prepayment, Lender will provide to Borrower
written certification of the Prepayment Expenses. Within fifteen (15) days of
receipt of such notice, Borrower shall pay to Lender the Prepayment Expenses.

2.4 Interest.

(a) Interest Rate. The Loan shall bear interest at the same interest rate
charged to Lender from time to time pursuant to Lender’s Credit Facility (the
“Interest Rate”); provided that if a default rate or late payment fees are
triggered under the Lender’s Credit Facility, the Loan shall not bear such
additional interest or fees except as provided in Section 2.6 below.

(b) Interest Payments. Borrower shall make monthly interest payments (“Interest
Payments”) to Lender on the first Business Day of each and every month
commencing on the first Business Day of the first month following the first
Advance made to Borrower. Interest Payments shall be computed as the Interest
Rate multiplied by the average daily principal balance outstanding.

(c) Notice of Interest Rate Change. Prior to the first Interest Payment due
pursuant to this Agreement, Lender shall provide Borrower written notice of the
then current Interest Rate. Lender shall further provide Borrower written notice
of each adjustment to the Interest Rate (each, an “Interest Notice”) as soon as
reasonably practicable after Lender determines or receives notice of any
corresponding adjustments to the interest rate charged to

 

8

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

Lender pursuant to Lender’s Credit Facility. Borrower shall pay to Lender any
shortfalls in any previously paid Interest Payments resulting from an adjustment
in the Interest Rate within ten (10) days of receipt of the applicable Interest
Notice. If Borrower has overpaid on any previously paid Interest Payments
because of an adjustment in the Interest Rate, the amount of overpayment shall
be deducted from the next Interest Payment that is owed to Lender.
Notwithstanding the foregoing provisions of this Section 2.4(c), the Interest
Payments shall be due and owing to Lender monthly as set forth in
Section 2.4(b), and Lender shall be under no obligation to provide to Borrower
any invoice, bill, or other notice of the Interest Payments.

(d) Interest Methodology. On or before the Effective Date, Lender shall provide
to Borrower a document summarizing the methodology used to calculate interest
charged to Lender from time to time pursuant to Lender’s Credit Facility.

2.5 Arrangement/Upfront Fees. Borrower shall pay to Lender a one time 0.25%
arrangement/upfront fee, not including administrative agency fees, on the
Commencement Date.

2.6 Late Fee. If any payment is not made within fifteen (15) days after the date
such payment is due, Borrower shall pay Lender a late fee equal to the lesser of
(i) five percent (5%) of the amount of such unpaid amount, (ii) $10,000 or
(iii) the maximum amount permitted to be charged under applicable law.

2.7 Default Rate. All Obligations shall bear interest, from and after the
occurrence and during the continuance of an Event of Default, at a rate equal to
five (5%) percentage points above the interest rate applicable immediately prior
to the occurrence of the Event of Default.

2.8 Term. Subject to the terms and conditions of this Agreement, Lender’s
obligations to make Advances shall commence on the Commencement Date and
terminate on the Maturity Date, at which time Borrower shall pay to Lender all
unpaid principal, interest, and any other amounts due and owing to Lender
pursuant to the Loan Documents; provided, however that if the Successful
Completion of Milestone 33 (as defined in the Procurement Agreement) is not
completed by the Scheduled Completion Date for Milestone 33 (as set forth in the
Procurement Agreement), then Lender shall use its best efforts to extend the
Maturity Date until the date is twelve (12) months after the Successful
Completion of Milestone 33, at which time Borrower shall pay to Lender all
unpaid principal, interest, and any other amounts due and owing to Lender
pursuant to the Loan Documents. Notwithstanding the foregoing, Lender shall have
the right to terminate its obligation to make Advances under this Agreement
immediately and without notice upon the occurrence and during the continuance of
an Event of Default.

2.9 Security. The Loan shall be secured by a first priority security interest in
the Collateral.

3. CONDITIONS PRECEDENTS OF LOANS.

3.1 Conditions Precedent to Initial Advance. The obligation of Lender to make
the initial Advance is subject to the condition precedent that Lender shall have
received, in form and substance reasonably satisfactory to Lender, the following
duly executed where required by Borrower and/or Pledgors:

 

9

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

(a) this Agreement;

(b) the Note;

(c) the Security Agreement;

(d) a financing statement (Form UCC-1);

(e) certified copies of Borrower’s insurance policies and evidence of all
premium payments, as required by Section 5.6(b);

(f) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(g) current lien search results indicating that there are no other security
interests or Liens of record in the Collateral other than Permitted Liens; and

(h) such other documents or certificates, and completion of such other matters,
as Lender may reasonably deem necessary or appropriate.

3.2 Conditions Precedent to all Advances. The obligation of Lender to make each
Advance, including the initial Advance, is further subject to the following
conditions:

(a) Borrower shall have notified Lender in writing no later than 10:00 a.m.
Pacific time ten (10) Business Days prior to the day that a Milestone Advance is
to be made and ten (10) Business Days prior to the day that a Cash Advance is to
be made by delivery to Lender of an advance form in substantially the form of
Exhibit A (“Advance Form”) and a Borrowing Base Certificate in substantially the
form of Exhibit B. Lender is authorized to make Advances under this Agreement
based upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions if in Lender’s discretion such
Advances are necessary to meet Obligations that have become due and remain
unpaid. Lender shall be entitled to rely on any Advance Form and Borrowing Base
Certificate purported to be delivered by a person whom Lender reasonably
believes to be a Responsible Officer or a designee thereof, and Borrower shall
indemnify and hold Lender harmless for any damages or loss suffered by Lender as
a result of such reliance;

(b) Lender shall have approved the form and contents of any Borrowing Base
Certificate, including but not limited to the calculations of the Borrowing
Base, and Lender shall have determined, in Lender’s reasonable discretion, that
any requested Advance will not exceed the Maximum Loan Amount;

(c) Borrower shall be current in all payments then due and owing to Lender
pursuant to the Obligations and Borrower shall have not have been more than ten
(10) days late in any payments due and owing to Lender pursuant to the
Obligations more than three (3) times in the twelve (12) months immediately
preceding the date of a requested Advance; and

 

10

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

(c) The representations and warranties contained in Section 4 shall be true and
correct in all material respects on and as of the date of such Advance Form and
on the effective date of each Advance as though made at and as of each such
date, and no Event of Default shall have occurred and be continuing, or would
exist after giving effect to such Advance (provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date). The making
of each Advance shall be deemed to be a representation and warranty by Borrower
on the date of such Advance as to the accuracy of the facts referred to in this
Section 3.2.

4. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

4.1 Power. If Borrower or any signator who signs on its behalf is a corporation,
partnership, limited liability company, or trust, that it is a corporation duly
incorporated, or a partnership, limited liability company, or trust duly
organized, and in any event validly existing under the laws of the state of its
incorporation or organization, and is duly qualified and is licensed and, as
applicable, in good standing under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, with requisite power and authority to
(i) incur the indebtedness evidenced by the Note; (ii) enter into this
Agreement; and (iii) execute and deliver any other Loan Documents required by
Lender to evidence, secure or authorize the Loan.

4.2 Authority. That this Agreement, the Note, the Security Agreement and all
other Loan Documents executed and delivered to Lender concurrently herewith were
executed in accordance with the requirements of law, and, if Borrower or any
signator who signs on its behalf is a corporation, partnership, limited
liability company, or trust, in accordance with any requirements of its articles
of incorporation, articles of partnership, articles of organization and/or
operating agreement, or declaration of trust, and any amendments thereto, and
that the execution of the same, and the full and complete performance of the
provisions thereof, is authorized by its bylaws, articles of partnership,
articles of organization and/or operating agreement, or declaration of trust, or
a resolution of its board of directors, partners, members and/or managers or
trustees, and will not result in any breach of, or constitute a default under,
or result in the creation of any lien, charge or encumbrance (other than those
contained herein or in any instrument delivered to Lender concurrently herewith)
upon any property or assets of Borrower under any indenture, mortgage, deed of
trust, bank loan or credit agreement or other instrument or agreement to which
Borrower is a party or by which Borrower is bound or, if applicable, under
Borrower’s corporate charter, bylaws, articles of partnership, articles of
organization and/or operating agreement, or declaration of trust.

4.3 Binding Effect. This Agreement and all of the other Loan Documents to which
it is a party are the legal, valid and binding obligations of Borrower and are
enforceable against Borrower in accordance with their respective terms subject
to applicable bankruptcy, reorganization, insolvency, moratorium or other
similar laws, now or later in effect, relating to or affecting the enforcement
of creditors’ rights generally and except that the remedy of specific
performance and other equitable remedies are subject to judicial discretion.

 

11

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

4.4 Financial Statements. The consolidated balance sheets of Borrower and its
Subsidiaries as at December 31, 2010, the related consolidated statements of
operation, cash flows, and stockholder equity of Borrower and its Subsidiaries
for the fiscal year then ended and all financial statements of any kind
heretofore required to be furnished Lender pursuant to this Agreement by or on
behalf of Borrower fairly present the financial condition of Borrower and its
Subsidiaries as at such date and the results of the operations of Borrower and
its Subsidiaries for the period ended on such date, all in accordance with
generally accepted accounting principles consistently applied, and no material
adverse change has occurred in the financial condition reflected therein since
the dates of the such financial statements.

4.5 Solvency. Borrower is solvent. Borrower will not be rendered insolvent by
the execution and delivery of this Agreement or any of the other Loan Documents
to which it is a party or by the transactions contemplated by the parties.

4.6 Litigation and Proceedings. No judgments, injunctions, writs, restraining
orders or other orders of any nature are outstanding against Borrower nor is
there now pending or, to the best of Borrower’s knowledge after diligent
inquiry, threatened any litigation, investigation, contested claim, or
governmental proceedings by or against Borrower or the Collateral, except
judgments, injunctions, writs, restraining orders or other orders of any nature
and pending or threatened litigation, investigations, contested claims and
governmental proceedings which, if determined adversely to Borrower, would not
have, individually or in the aggregate, a Material Adverse Effect upon Borrower.

4.7 Compliance with Laws and Regulations. At the time of any Advance made after
the date of this Agreement, (i) the Borrower is in material compliance with the
Internal Revenue Code and ERISA with respect to each of its current employee
benefit, stock purchase, stock option, phantom equity, severance, change in
control, bonus, incentive and deferred compensation plan, agreement, program,
policy or other arrangement for current or former employees of the Borrower that
is maintained, sponsored or contributed to by the Borrower or with respect to
which the Borrower has any liability (the “Company Plans.”); and (ii) no event
has occurred resulting from Borrower’s failure to comply with ERISA that is
reasonably likely to result in Borrower’s incurring any liability that could
have a Material Adverse Effect. Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940. Borrower is not engaged principally, or as one
of the important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulations T and
U of the Board of Governors of the Federal Reserve System). At the time of any
Advance made after the date of this Agreement, Borrower has not violated any
statutes, laws, ordinances or rules applicable to it (including without
limitation the Federal Fair Labor Standards Act or any Environmental Laws), the
violation of which would reasonably be expected to have a Material Adverse
Effect.

4.8 Taxes. At the time of any Advance made after the date of this Agreement,
Borrower has timely filed or caused to be filed all federal, state and local tax
returns required to be filed, and has timely paid, all taxes reflected therein
except those being contested in good faith for which Borrower has established
adequate reserves under GAAP.

 

12

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

4.9 Government Consents. At the time of any Advance made after the date of this
Agreement, Borrower has obtained all material consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all governmental authorities that are necessary for the continued operation
of Borrower’s business as currently conducted and for the execution and delivery
by Borrower of the Loan Documents, and the performance by Borrower of its
obligations under the Loan Documents.

4.10 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Lender taken
together with all such certificates and written statements furnished to Lender
(as modified or supplemented by other information furnished to Lender) contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained in such certificates or
statements not misleading.

4.11 No Brokers. No broker or finder brought about the obtaining, making or
closing of the Loan made pursuant to this Agreement. Borrower has no obligation
to any person in respect of any finder’s, brokerage or investment banking fees
in connection with this transaction.

4.12 Survival of Warranties. All representations and warranties of Borrower
contained in this Agreement or any of the other Loan Documents shall survive the
execution and delivery of this Agreement and the Loan Documents and the filing
or recording of any of them.

5. AFFIRMATIVE COVENANTS.

Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Lender may have any commitment to make any Advance hereunder,
Borrower shall do all of the following:

5.1 Good Standing and Government Compliance. Borrower shall maintain its
corporate existence and good standing in the State of Delaware, and shall
maintain qualification and good standing in each other jurisdiction in which the
failure to so qualify could have a Material Adverse Effect. Borrower shall meet
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA. Borrower shall comply with all applicable Environmental
Laws, and maintain all material permits, licenses and approvals required
thereunder. Borrower shall comply with all statutes, laws, ordinances and
government rules and regulations to which it is subject, and shall maintain in
full force and effect all material licenses, approvals and agreements.

5.2 Financial Statements, Reports, Certificates. Borrower shall deliver to
Lender:

(a) As soon as available, but in any event within thirty (30) days after the end
of each quarter, a Borrower-prepared accounts receivable aging report for
Accounts Receivable covering Borrower’s operations during such period, in a form
reasonably acceptable to Lender and certified by a Responsible Officer;

(b) as soon as available, but in any event within 120 days after the end of
Borrower’s fiscal year, audited financial statements of Borrower prepared in
accordance with

 

13

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

GAAP, consistently applied, together with an opinion which is unqualified or
otherwise consented to in writing by Lender (such consent not to be unreasonably
withheld) on such financial statements of an independent certified public
accounting firm reasonably acceptable to Lender;

(c) promptly upon receipt of notice thereof, a report of any material legal
actions pending or threatened against Borrower; and

(d) as soon as possible and in any event within three (3) calendar days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrower has taken or proposes to take with
respect thereto.

(e) Within ten (10) days after filing its Form 10Q for each quarter, Borrower
shall deliver to Lender a Compliance Certificate (“Compliance Certificate”)
certified as of the last day of the applicable quarter and signed by a
Responsible Officer in substantially the form of Exhibit C hereto.

5.3 Financial Covenants. At all times during the term of the Loan, Borrower
shall maintain a positive Consolidated Adjusted EBITDA, measured at the end of
each fiscal quarter of Borrower until the Loan is paid in full.

5.4 Inspection/Audit Rights. Permit Lender or any representatives thereof at any
reasonable time, and from time to time, upon reasonable notice to Borrower, to
examine and make copies of and abstract from the files, records and books of
account of Borrower and to discuss the affairs, finances and accounts of
Borrower with any of its executive officers or designee or directors and their
independent public accountants. Borrower shall have the right to have one or
more officers present in any such discussions with Borrower’s independent public
accountants. Lender shall have the right to inspect the Collateral upon
reasonable notice to Borrower during Borrower’s normal business hours. In
addition, Lender shall have a right to conduct an audit of the Collateral at any
time and from time to time to confirm, among other things, the existence and
value of such Collateral.

5.5 Taxes. Borrower shall make due and timely payment or deposit of all material
federal, state, and local taxes, assessments, or contributions required of it by
law, including, but not limited to, those laws concerning income taxes,
F.I.C.A., F.U.T.A. and state disability, and will execute and deliver to Lender,
on demand, proof satisfactory to Lender indicating that Borrower has made such
payments or deposits and any appropriate certificates attesting to the payment
or deposit thereof; provided that Borrower need not make any payment if the
amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

5.6 Insurance.

(a) Schedule 5.6 lists all insurance policies which Borrower, at its expense,
shall keep its assets and business insured against loss or damage by fire,
theft, explosion, sprinklers, and all other hazards and risks. Borrower shall
also maintain liability and other insurance in amounts and of a type that are
customary to businesses similar to Borrower’s.

 

14

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as reasonably satisfactory to Lender. All policies of
property insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Lender, showing Lender as an additional loss payee, and all
liability insurance policies shall show Lender as an additional insured and
specify that the insurer must give at least 20 days notice to Lender before
canceling its policy for any reason. Upon Lender’s request, Borrower shall
deliver to Lender certified copies of the policies of insurance and evidence of
all premium payments. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim. If an Event of
Default has occurred and is continuing, all proceeds payable under any such
policy shall, at Lender’s option, be payable to Lender to be applied on account
of the Obligations.

5.7 Use of Proceeds. Borrower shall use the proceeds of the Milestone Advances
for making Milestone payments under the Procurement Agreement and shall use Cash
Advances for working capital, capital expenditures, and other lawful corporate
purposes of Borrower; provided, however, that Borrower shall not use the Cash
Advances for anything other than working capital and capital expenditures in the
ordinary course of business unless, at the time of any such other expenditure,
(i) Borrower’s cash, cash equivalents, and marketable securities as set forth on
Borrower’s balance sheet are greater than the total amount Borrower owes to
Lender under the Loan Documents or (ii) Borrower has obtained the written
consent of Lender, which consent will not be unreasonably withheld.

5.8 Further Assurances. At any time and from time to time Borrower shall execute
and deliver such further instruments and take such further action as may
reasonably be requested by Lender to effect the purposes of this Agreement.

6. NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Lender may have any commitment to make any Advances, Borrower will not do any
of the following without Lender’s prior written consent:

6.1 Dispositions. Convey, sell, lease, license, transfer or otherwise Dispose of
all or any part of the Collateral except as permitted under the Security
Agreement.

6.2 Encumbrances. Create, incur, assume or allow any Lien with respect to any of
the Collateral, or covenant to any other Person other than Lender that Borrower
in the future will refrain from creating, incurring, assuming or allowing any
Lien with respect to any of the Collateral, in each case except for Permitted
Liens or except as expressly permitted by Lender in writing.

6.3 Change in Entity Structure, Name, Location, Executive Office; Change in
Business. Change its entity structure, name or relocate its chief executive
office without thirty (30) days prior written notification to Lender; or engage
in any business that is substantially different than the business currently
engaged in by Borrower, or reasonably related or incidental to the businesses
currently engaged in by Borrower.

 

15

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

6.4 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Advance for such purpose.

7. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

7.1 Payment Default. If Borrower fails to pay any of the Obligations on the date
such Obligations become due and such failure continues for five (5) days after
Lender delivers written notice to Borrower;

7.2 Covenant Default. If Borrower fails to timely perform or observe any
obligation, term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Lender and such failure continues for thirty (30) days after Lender
delivers written notice to Borrower;

7.3 Misrepresentations. If any intentional or willful misrepresentation or
material misstatement exists now or hereafter in any warranty or representation
set forth in any Loan Document or in any certificate, Advance Form, financial
statements or reports delivered to Lender pursuant to this Agreement and such
failure continues for ten (10) days after Borrower becomes aware of such
failure, provided, however, that no Event of Default shall be deemed to occur
with respect to any misrepresentation or misstatement with respect to any facts
or circumstances to the extent existing immediately prior to the date hereof;

7.4 Perfection. If the security interest of Lender in the Collateral shall cease
to be a perfected security interest with priority over all other Liens except
for Permitted Liens;

7.5 Material Adverse Effect. If there shall have occurred a Material Adverse
Effect;

7.6 Attachment. If all or a material portion of Borrower’s assets are attached,
seized, subjected to a writ or distress warrant, or are levied upon, or come
into the possession of any trustee, receiver or person acting in a similar
capacity, or if Borrower is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs, or if a judgment or other claim becomes a lien or encumbrance upon any
material portion of Borrower’s assets, or if a notice of lien, levy, or
assessment is filed of record with respect to any of Borrower’s assets by the
United States Government, or any department, agency, or instrumentality thereof,
or by any state, county, municipal, or governmental agency, and the same is not
paid within ten (10) days after Borrower receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrower (provided that no Advances will be made during such cure period);

 

16

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

7.7 Insolvency. If Borrower becomes generally unable to pay its debts (including
trade debts) as they mature, if Borrower is left with unreasonably small capital
after the transactions contemplated by this Agreement, or if Borrower is
otherwise insolvent, or if an Insolvency Proceeding is commenced by Borrower, or
if an Insolvency Proceeding is commenced against Borrower and is not dismissed
or stayed within sixty (60) days (provided that no Advances will be made prior
to the dismissal of such Insolvency Proceeding);

7.8 Loan Documents. This Agreement or any Loan Document shall at any time for
any reason cease to be in full force and effect;

7.9 Contest Loan Documents. Borrower shall contest the validity or
enforceability of, or deny that it has any or further liability or obligations
under, this Agreement or any Loan Document;

7.10 Breach of Loan Documents. Any other non-monetary breach or default by
Borrower under any other Loan Document and such breach or default continues for
thirty (30) days after Lender delivers written notice to Borrower; provided,
however, that the foregoing cure period and requirement of written notice shall
apply only to non-monetary defaults and shall only be available twice during
each 12 month period for each such breach or default;

7.11 Indebtedness. Borrower shall fail to pay when due the principal or interest
on any Indebtedness of Borrower with a principal amount of at least $1,000,000,
or a default by Borrower in the observance or performance of any term, covenant
or agreement of Borrower in any agreement relating to any such Indebtedness of
Borrower, the effect of which default is to permit the holder of such
Indebtedness to declare the same due prior to the date fixed for its payment
under the terms thereof;

7.12 Cross Default. If Borrower shall be in breach or default of the Procurement
Agreement beyond any applicable cure period; or

7.13 Judgments. If a judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least $500,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) and as to
which the insurer has acknowledged its responsibility to cover such judgment or
order) shall be rendered against Borrower and shall not have been vacated,
discharged or satisfied, or stayed or bonded pending appeal within ninety
(90) days after the entry thereof.

8. Lender’S RIGHTS AND REMEDIES.

8.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Lender may, at its election, without notice of its election
and without demand, do any one or more of the following, all of which are
authorized by Borrower:

 

17

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 7.7, all
Obligations shall become immediately due and payable without any action by
Lender);

(b) Cease making any Advances or otherwise extending credit to or for the
benefit of Borrower under this Agreement or under any other agreement between
Borrower and Lender;

(c) Lender may declare a default under all other Loan Documents, and Lender may
proceed with every remedy available at law or in equity or provided for herein
or in any other Loan Document, and all expenses incurred by Lender (including,
but not limited to, reasonable attorneys’ fees and disbursements) in connection
with any remedy shall be deemed Obligations of Borrower to Lender and a part of
the Obligations owed by Borrower to Lender hereunder; and

(d) Lender may apply the proceeds from any Collateral or from any other source
against Obligations owed by Borrower to Lender hereunder as and in any order it
sees fit.

8.2 Lender Expenses. If Borrower fails to pay any amounts as required under the
terms of this Agreement beyond any applicable grace period, then Lender may do
any or all of the following after reasonable notice to Borrower: (a) make
payment of the same or any part thereof; (b) set up such reserves under the Loan
as Lender deems reasonably necessary to protect Lender from the exposure created
by such failure; or (c) obtain and maintain insurance policies of the type
discussed in Section 5.6 of this Agreement, and take any action with respect to
such policies as Lender deems prudent. Any amounts so paid or deposited by
Lender shall constitute Lender Expenses, shall be immediately due and payable,
and shall bear interest at the then applicable rate hereinabove provided, and
shall be secured by the Collateral. Any payments made by Lender shall not
constitute an agreement by Lender to make similar payments in the future or a
waiver by Lender of any Event of Default under this Agreement.

8.3 No Obligation to Pursue Others. Lender has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and Lender may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Lender’s rights
against Borrower. Borrower waives any right it may have to require Lender to
pursue any other Person for any of the Obligations.

8.4 Remedies Cumulative; No Waiver. Except as otherwise provided in this
Agreement and to the extent permitted by applicable law, all remedies of Lender
provided for herein are cumulative and shall be in addition to any and all other
rights and remedies provided in the Note, the Security Agreement, or any of the
other Loan Documents or by law. No exercise by Lender of one right or remedy
shall be deemed an election, and no waiver by Lender of any Event of Default on
Borrower’s part shall be deemed a continuing waiver. No delay by Lender shall
constitute a waiver, election, or acquiescence by it. No waiver by Lender shall
be effective unless made in a written document signed on behalf of Lender and
then shall be effective only in the specific instance and for the specific
purpose for which it was given. Borrower expressly agrees that this Section 8.4
may not be waived or modified by Lender by course of performance, conduct,
estoppel or otherwise.

 

18

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

8.5 Demand; Protest. Except as otherwise provided in this Agreement and to the
extent permitted by applicable law, Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment and any
other notices relating to the Obligations.

9. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
facsimile to Borrower or to Lender, as the case may be, at its addresses set
forth below:

 

If to Borrower:

  ORBCOMM Inc.

2115 Linwood Avenue

Fort Lee, NJ 07024

Attention: Robert Costantini

Facsimile: (703) 433-6400

Email: costantini.robert@orbcomm.com

 

With a copy to:

  ORBCOMM Inc.

2115 Linwood Avenue

Fort Lee, NJ 07024

Attention: Christian Le Brun

Facsimile: (703) 433-6400

Email: lebrun.chris@orbcomm.com

 

If to Lender:

  Sierra Nevada Corporation

444 Salomon Circle

Sparks, NV 89434

Attention: Paul Olivas

Facsimile: (775) 331-0370

Email: paul.olivas@sncorp.com

 

With a copy to:

  Holland & Hart LLP

5441 Kietzke Lane

Second Floor

Reno, NV 89511

Attention: David Garcia, Esq.

Facsimile: 775-786-6179

 

19

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
Notices and demands shall be deemed delivered when received by the intended
recipient.

10. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by and construed in accordance with Nevada law.
Any action related to the transactions contemplated by this Agreement shall be
brought in any state or federal court located in Las Vegas, Nevada, and the
parties submit to the jurisdiction of such courts for such purpose. LENDER AND
BORROWER EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT
OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION
OF ANY OF THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN
ANY RESPECT OR RELINQUISHED BY LENDER OR BORROWER, EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY EACH OF THEM.

11. GENERAL PROVISIONS.

11.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by Borrower without Lender’s prior written consent, which consent may
be granted or withheld in Lender’s sole discretion. Lender shall have the right
without the consent of Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Lender’s obligations,
rights and benefits hereunder; and Lender shall give written notice to Borrower
of any such event.

11.2 Indemnification. Borrower shall defend, indemnify and hold harmless Lender
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents except for losses
caused by Lender’s gross negligence or willful misconduct and (b) all losses or
Lender Expenses in any way suffered, incurred, or paid by Lender, its officers,
employees and agents as a result of or in any way arising out of, the
transactions between Lender and Borrower under the Loan Documents (including
without limitation reasonable attorneys fees and expenses) except for losses
caused by Lender’s gross negligence or willful misconduct.

11.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

20

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

11.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

11.5 Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Agreement
and the other Loan Documents, if any, are merged into this Agreement and the
Loan Documents.

11.6 Counterparts/Facsimiles. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement. A
facsimile signature to this Agreement shall be deemed an original and binding
upon the party against whom enforcement is sought.

11.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Lender has any obligation to make any Advance to Borrower.
The obligations of Borrower to indemnify Lender with respect to the expenses,
damages, losses, costs and liabilities described in Section 11.2 shall survive
until all applicable statute of limitations periods with respect to actions that
may be brought against Lender have run.

11.8 Waivers. No course of dealing on the part of Lender, or the officers,
employees, consultants or agents thereof, nor any failure or delay by Lender
with respect to exercising any right, remedy, power or privilege under any Loan
Document or at law or in equity shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise or the
exercise of any other right, remedy, power or privilege. No waiver or consent
shall be effective unless the same shall be in writing and signed by Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No notice to or demand on Borrower in
any case shall entitle Borrower to any other or further notice or demand in
similar or other circumstances.

11.9 Third-Party Beneficiary. This Agreement and all instruments, documents or
agreements executed pursuant hereto are not intended to benefit any person other
than Borrower and Lender.

[Signature Page to Follow]

 

21

Holland & Hart LLP

Las Vegas, NV

(702) 669-4600



--------------------------------------------------------------------------------

The parties hereto have caused this Line of Credit Loan Agreement to be executed
as of the date first above written.

 

Borrower:

 

ORBCOMM Inc.,

a Delaware corporation

By:      

Marc Eisenberg

Chief Executive Officer

 

Lender:

 

Sierra Nevada Corporation,

a Nevada corporation

By:      

Eren Ozmen

President

Signature Page to Line of Credit Loan Agreement

 

22



--------------------------------------------------------------------------------

Exhibit A

to

Line of Credit Loan Agreement

ADVANCE FORM

(See Attached)



--------------------------------------------------------------------------------

ADVANCE FORM

ADVANCE FORM DEADLINE FOR SAME DAY PROCESSING FOR ADVANCES IS 10:00 A.M.,
PACIFIC TIME

 

TO: [                ]

   DATE:                    

FAX NO. [                ] TIME:                

  

 

 

FROM: ORBCOMM Inc.

   

CLIENT NAME: ORBCOMM Inc.

           

REQUESTED BY:

           

AUTHORIZED SIGNER’S NAME:

           

AUTHORIZED SIGNATURE:

           

PHONE NUMBER:

           

REQUESTED TRANSACTION TYPE

   REQUESTED DOLLAR AMOUNT    

Milestone Advance

   $                             

Cash Advance

   $       

All representations and warranties of Borrower stated in the Line of Credit Loan
Agreement are true, correct and complete in all material respects as of the date
of the this Advance Form; provided, however, that those representations and
warranties expressly referring to another date are true, correct and complete in
all material respects as of such date.

 

LENDER USE ONLY:

           

The following person is authorized to request the Advance on the advance
designated account and is known to me.

           

 

       

 

Authorized Requester

     

Phone #

                 

 

       

 

Received By (Lender)

     

Phone #

             

Authorized Signature (Lender)

                   



--------------------------------------------------------------------------------

Exhibit B

to

Line of Credit Loan Agreement

BORROWING BASE CERTIFICATE

(See Attached)



--------------------------------------------------------------------------------

Exhibit C

to

Line of Credit Loan Agreement

COMPLIANCE CERTIFICATE

(See Attached)



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

TO: SIERRA NEVADA CORPORATION

FROM: ORBCOMM Inc.

The undersigned Responsible Officer of Borrower (as defined in the Agreement),
hereby certifies that in accordance with the terms and conditions of the Line of
Credit Loan Agreement between Borrower and Lender (the “Agreement”),
(i) Borrower is in compliance for the period ending         with all required
covenants, and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof;
provided, however, that those representations and warranties expressly referring
to another date are true, correct and complete in all material respects as of
such date. Attached herewith are the required documents supporting the above
certification (if any).

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies  

Quarterly financial statements

   10 days after filing Form 10Q      Yes         No   

Annual Audited Financial Statements

   120 days of Fiscal Year End      Yes         No   

Positive Consolidated Adjusted EBITDA

   To be maintained each fiscal quarter      Yes         No   

 

Comments Regarding Exceptions: See Attached.

   LENDER USE ONLY    Received by:                                        
                                    

Sincerely,

   AUTHORIZED SIGNER    Date:                                        
Verified:                                                                     
                

 

SIGNATURE

   AUTHORIZED SIGNER      Date:                                         

TITLE

      Compliance Status                             Yes             No

 

DATE

  



--------------------------------------------------------------------------------

Schedule 5.6

to

Line of Credit Loan Agreement

INSURANCE POLICIES

(See Attached)